Exhibit 10(b)

INDEMNIFICATION AGREEMENT

     THIS AGREEMENT (the "Agreement"), made this 22d day of June 2006, by and
between Southwest Bancorp, Inc., a registered bank holding company ("Southwest")
and James M. Johnson a member of the boards of directors of Southwest and
Stillwater National Bank and Trust Company (“Indemnitee").

W I T N E S S E T H

WHEREAS, it is essential to Southwest to attract and retain as directors,
officers, and agents the most capable persons available.

WHEREAS, the Board of Directors of Southwest (the “Board”) and Indemnitee
recognize the increased risk of litigation and other claims being asserted
against directors and officers of public corporations.

WHEREAS, it has come to the attention of the Board that in certain circumstances
highly competent persons have become more reluctant to serve publicly held
corporations as directors, officers, or agents unless they are provided with
adequate protection from the risk of liability due to claims and actions against
them arising out of their service to and activities on behalf of such
corporations.

WHEREAS, the Board understands that a delay in providing advancement of expenses
or uncertainty regarding the availability of indemnification may place
significant financial and other pressures on a director of Southwest, which may
cause such person to settle an action for reasons other than its merits to the
ultimate detriment of such person and of Southwest, and, accordingly, Southwest
and the Indemnitee wish to ensure that any assertion that Indemnitee is not
entitled to indemnification, advancement of expenses, insurance, or other rights
provided hereunder is resolved in a timely manner, such that Indemnitee is not
subject to such undue pressure to settle any actions because of the burden of
legal costs and potentially unindemnifiable liabilities.

WHEREAS, the Board has determined that it is in the best interests of Southwest
to provide contractual protection for Indemnitee in order to (i) enhance
Indemnitee’s continued service to Southwest in an effective manner; (ii)
encourage Indemnitee to resist what he considers unjustifiable suits and claims
made against the Indemnitee in connection with the good faith performance of
Indemnitee’s duties to Southwest and its shareholders; and (iii) encourage
Indemnitee to exercise his or her best business judgment regarding matters which
come before the board of directors without undue concern for the risk that
claims may be made against Indemnitee based on such actions.

WHEREAS, Southwest and Indemnitee wish to enter this agreement to establish such
specific contractual assurance (i) to ensure indemnification protection provided
by Southwest’s Certificate of Incorporation and Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment of or revocation of
provisions in such Certificate of Incorporation and Bylaws or any change in the
composition of the Board); (ii) to provide for the indemnification of and the
advancement of expenses to Indemnitee to the full extent (whether partial or
complete) permitted by law and as set forth in this Agreement; and (iii) to the
extent any insurance is maintained, to provide for the continued coverage of
Indemnitee under Southwest’s directors’ and officers’ liability insurance
policies.

Page 1 of 9

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:

1. Certain Definitions. For the purposes of this Agreement:

        (a) “Expenses” shall mean all expenses, including, without limitation,
legal and professional fees and expenses, actually and reasonably incurred by
Indemnitee.

        (b) “Proceeding” shall mean any threatened, pending, or completed action
or proceeding, whether civil, criminal, administrative, or investigative.

        (c) “Southwest Subsidiary” shall mean any corporation, partnership,
limited liability company, or other entity directly or indirectly controlled by
Southwest.

    2. Services by Indemnitee; Cooperation.

        (a) Indemnitee agrees to serve or continue to serve as a director of
Southwest and, at its request, as a director of certain other related
corporations and entities so long as he is duly elected or appointed or until
such time as he resigns in writing. Indemnitee may at any time and for any
reason resign from any such position (subject to any other contractual
obligation or any obligation imposed by operation of law).

        (b) Indemnitee agrees to use reasonable efforts to cooperate with
Southwest in the investigation and defense of any action or claim that is
subject to indemnification hereunder.

    3. Indemnification for Expenses of a Party who is Wholly or Partly
Successful. To the extent that Indemnitee is, by reason of his status with
Southwest, a party to and is successful in, on the merits or otherwise, any
Proceeding, he shall be indemnified against all Expenses in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues, or matters in such Proceeding, Southwest shall indemnify
Indemnitee against all Expenses in connection with each successfully resolved
claim, issue, or matter. For the purposes of this Section 3 and without limiting
the foregoing, the termination of any claim, issue, or matter in any such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue, or matter except as prohibited by
law.

    4. Indemnification of Expenses of a Witness. In addition to the Indemnitees
other rights hereunder, to the extent that Indemnitee is, by reason of his
status with Southwest or any Southwest Subsidiary, a witness in any Proceeding
as to which he is not, and is not threatened to be made, a party, he shall be
indemnified against all Expenses in connection therewith.

    5. Proceedings Other than Proceedings by or in the Right of Southwest.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 5 if, by reason of his status with Southwest or a Southwest Subsidiary,
he is, or is threatened to be made, a party to any Proceeding, other than a
Proceeding by or in the right of Southwest. Pursuant to this Section 5,
Indemnitee shall be indemnified against Expenses and against judgments,
penalties, fines, and amounts paid in settlement in connection with any such
Proceeding, if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of Southwest and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.

Page 2 of 9

--------------------------------------------------------------------------------





6. Proceedings by or in the Right of Southwest. Indemnitee shall be entitled to
the rights of indemnification provided in this Section 6 if, by reason of his
status with Southwest or a Southwest Subsidiary, he is, or is threatened to be
made, a party to any Proceeding brought by or in the right of Southwest to
procure a judgment in its favor. Pursuant to this Section 6, Indemnitee shall be
indemnified against Expenses in connection with any such Proceeding if he acted
in good faith and in a manner he reasonably believed to be in, or not opposed
to, the best interests of Southwest. Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any such
Proceeding as to which Indemnitee shall have been adjudged to be liable to
Southwest except to the extent, if any, that, the court in which such Proceeding
shall have been brought, upon application, determines that despite the
adjudication, but in view of all the circumstance, he is fairly and reasonably
entitled to indemnification.

    7. Advancement of Expenses.

        (a) Unless and until, and except to the extent that, (i) a final
determination has been made the indemnification of Expenses pursuant to Sections
3, 4, 5, and 6 is impermissible under applicable law, or (ii) Southwest obtains
a legal opinion of independent legal counsel that advancement of Expenses is
both expressly prohibited by applicable law and would subject Southwest or the
Board to possible legal sanctions, Southwest shall advance all Expenses in
connection with any Proceeding within thirty (30) days after the receipt by
Southwest of a statement or statements from Indemnitee requesting such
advancement, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the expenses incurred by
Indemnitee. For purposes of this Section 7(a), final determination shall mean an
express determination by a court of competent jurisdiction which is no longer
subject to possible or pending appeal or other form of review.

        (b) Southwest shall act promptly and in good faith to conduct such
investigation and consideration, and, if warranted by such investigation and
consideration, to make and issue such determinations, as are necessary for
advancement of Expenses pursuant to 12 U.S.C. 1828(k) or applicable regulations
thereunder.

        (c) The Indemnitee hereby agrees that he will repay expenses advanced,
without interest, by the later of 90 days after the termination of the
Proceeding or thirty (30) days after demand by Southwest, if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
expenses.

    8. Payment of Indemnified Amounts. Payment of all other amounts, other than
Advanced Expenses, shall be made no later than thirty (30) days after receipt of
the written request, of the Indemnitee therefor, unless, in the case of an
indemnification, a determination is made within said thirty (30) day period by:

      (a)      The Board by a majority vote of a quorum thereof consisting of
directors who were not parties to such Proceedings, or

      (b)      Independent legal counsel in a written opinion (which counsel
shall be appointed if such a quorum is not obtainable),

Page 3 of 9

--------------------------------------------------------------------------------



that the Indemnitee has not met the relevant standards for indemnification set
forth in this agreement.

9. Presumptions and Effects of Certain Proceedings. The termination of any
Proceeding or of any claim, issue, or matter therein, by judgment, order,
settlement, or conviction, or upon plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided there or in this Agreement or
mandated by applicable law or regulation) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in, or not opposed to the best interests of, Southwest or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.

    10. Remedies of Indemnitee.

        (a) In the event that a determination by independent legal counsel or
the Board is made pursuant to Sections 6, 7, or 19 that Indemnitee is not
entitled to indemnification or advancement of expenses under this Agreement,
Indemnitee shall be entitled to adjudication of his entitlement to such
indemnification or advancement of expenses.

        (b) In the event that Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from Southwest, and
shall be indemnified by Southwest against, any and all Expenses in such judicial
adjudication, but only if he prevails therein. If it shall be determined in such
judicial adjudication that Indemnitee is entitled to receive part but not all of
the indemnification or advancement of expenses sought, the expenses incurred by
Indemnitee in connection with such judicial adjudication shall be appropriately
prorated.

    11. Funding of Trust. Upon the earlier of the tenth business day following
(i) the filing of any action for which indemnification is called for hereunder
or (ii) the failure of Southwest to reimburse amounts as required hereunder,
Southwest shall (A) establish a valid trust under the law of the State of
Oklahoma and qualifying as a “Rabbi Trust” for federal income tax purposes with
an independent trustee that has or may be granted corporate trust powers under
Oklahoma law, (B) deposit in such trust the sum of $100,000, and (C) provide the
trustee of the trust with a written direction to hold said amount and any
investment return thereon in a segregated account, and to pay such amounts as
demanded by Indemnitee from the trust upon written demand from Indemnitee
stating the amount of the payment demanded from the trust and the basis for his
rights to such payment hereunder; provided that Southwest shall not be required
hereby to create, and shall not create, any such trust by reason of a claim for
indemnification of liabilities, fines, or penalties prohibited by Section 19 of
this Agreement. Southwest shall restore the balance therein within two business
days following notice from the Trustee of payments therefrom so that that the
total amount held in such trust is at least $100,000. Upon the earlier of the
final judgment or binding settlement of any and all such claims for which
indemnification is then called for hereunder, the trustee of the trust shall pay
to Southwest, as applicable, the entire balance remaining in the trust. Payments
from the trust to Indemnitee shall be considered payments made by Southwest for
purposes of this Agreement. Payment of such amounts to Indemnitee from the
trust, however, shall not relieve Southwest from any obligation to pay amounts
in excess of those paid from the trust, or from any obligation to take actions
or refrain from taking actions otherwise required by this Agreement.
Indemnitee's rights under this Agreement shall be those of a general, unsecured
creditor, and he shall have no claim against the assets of the trust, and the
assets of the trust shall remain subject to the claims of creditors of
Southwest.

Page 4 of 9

--------------------------------------------------------------------------------





12. Notice by Indemnitee; Pursuit of Defense.

        (a) Indemnitee agrees to notify Southwest promptly in writing upon being
served with any summons, subpoena, complaint, indictment or other document
relating to any Proceeding which may be subject to indemnification or
advancement of expenses covered hereunder and Southwest shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to
Indemnitee and the payment of all expenses; provided, however, that the failure
to so notify Southwest shall relieve it from any liability which it may have to
Indemnitee only to the extent, if any, that it is prejudiced thereby.

        (b) Indemnitee shall have the right to employ separate counsel in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of Indemnitee unless (i) the employment
thereof has been specifically authorized by Southwest in writing, (ii) if he is,
or is threatened to be made a party to a Proceeding brought by or in the right
of Southwest to procure a judgment in its favor, (iii) Southwest has failed to
assume the defense or to employ counsel reasonably satisfactory to Indemnitee,
or (iii) the named parties to any such action (including any impleaded parties)
include both Indemnitee and Southwest and Indemnitee shall have been advised by
such counsel that there may be one or more legal defenses available to him that
are different from or in addition to those available to Southwest (in which
case, if Indemnitee notifies Southwest in writing that he elects to employ
separate counsel at the expense of Southwest, Southwest shall not have the right
to assume the defense of such action on behalf of Indemnitee); it being
understood, however, that Southwest shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys at
any time and such firm shall be designated in writing by Indemnitee.

    13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

        (a) The rights of indemnification and to receive advancement of expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation or Bylaws of Southwest, any agreement, resolution
of directors, or otherwise. No amendment, alteration, or repeal of this
Agreement or any provision hereof shall be effective as to Indemnitee with
respect to any action taken or omitted by such Indemnitee in his corporate
capacity prior to such amendment, alteration, or repeal.

     

Page 5 of 9

--------------------------------------------------------------------------------





  (b) To the extent that Southwest maintains an insurance policy providing
liability insurance of persons serving Southwest, Indemnitee shall be covered by
such policy in accordance with its terms for the maximum extent of the coverage
available for any person under such policy. If any such policy contains a
provision which limits coverage under such policy to the extent of Southwest’s
contractual obligations of indemnification Southwest shall have no obligations
hereunder to the extent that Indemnitee shall have been afforded coverage under
such policy.         (c) In the event of any payment under this Agreement,
Southwest shall be subrogated to the extent of such payment of all rights of
recovery of Indemnitee, who shall execute all documents required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable Southwest to bring suit to enforce such rights.

    14. Successors and Assigns.

        (a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of Southwest which shall acquire, directly or
indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the assets or stock of Southwest. Southwest shall not enter
into any agreement to effect any such transaction without obtaining a binding
contractual commitment from the acquirer to honor the terms of this agreement.

        (b) The rights to indemnification and enforcement of this agreement may
be exercised by the Indemnitee’s personal representative on behalf of his estate
in the event of his death during the term hereof.

    15. Severability. If any portion of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever, the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

    16. Term. The term of this Agreement shall begin on the date first written
above and shall extend until the seventh anniversary of the day upon which
Indemnitee last served as a member of the Board.

    17. Settlement.

        (a) Southwest shall have no obligation to indemnify Indemnitee hereunder
for any amounts paid in settlement of any Proceeding effected without
Southwest’s written consent, which shall not be unreasonably withheld.

        (b) Southwest shall not, without the prior written consent of
Indemnitee, settle, compromise, or consent to the entry of any judgment in any
Proceeding in respect of which indemnity may be sought hereunder (whether or not
Indemnitee is a party to such claim, action, suit or proceeding), unless such
settlement, compromise, or consent includes a release of Indemnitee, reasonably
satisfactory to him, from all liability arising out of such Proceeding or unless
Southwest shall confirm in a written agreement of Southwest to Indemnitee, that
such settlement, compromise, or consent shall not alter the right of Indemnitee
to indemnification as provided in this Agreement.

Page 6 of 9

--------------------------------------------------------------------------------





18. Modification and Waiver. No supplement, modification, amendment, or
termination of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No failure or delay in exercising any right, power,
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or future exercise thereof or the
exercise of any other right, power, or privilege hereunder. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof nor shall such waiver constitute a continuing
waiver.

    19. Certain Legal and Regulatory Limitations. Notwithstanding anything
herein to the contrary:

        (a) If the Board, with the advice of legal counsel determines in good
faith that (i) a claim for indemnification hereunder has arisen under the
Securities Act of 1933 (the 1933 Act”), and (ii) that Southwest is legally
required to submit to a court of appropriate jurisdiction the question of
whether or not such indemnification by it is against public policy, as expressed
in the 1933 Act, and is, therefore, prohibited, then Southwest may defer payment
of such amounts until thirty days following final adjudication of such question.
Southwest shall (i) make any such determination under this clause and provide
notice to Indemnitee of its determination hereunder within thirty days of the
assertion of such claim, and (ii) vigorously pursue the adjudication of such
question at its own cost and expense in a manner, and in such forum or forums,
as it determines in good faith are most likely to result in the swiftest
judicial determination. To the extent allowed by law, Indemnitee shall be
afforded the opportunity to participate in such adjudicatory process.
Notwithstanding the above, this Section 19(a) shall not affect the rights of
Indemnitee for (i) indemnification of expenses incurred or paid by him in the
successful defense of any Proceeding, or (ii) unless and to the extent it is
determined by opinion of independent counsel to be prohibited by law, for
advancement of expenses under Section 7 hereof.

        (b) This Agreement is not intended to be, and is not, an agreement to
make any indemnification payment to any institution affiliated party of the type
prohibited pursuant to 18 U.S.C. 1828(k) (relating to indemnification payments
with respect to certain administrative proceedings or civil actions initiated by
any Federal banking agency) and regulations thereunder. Accordingly, regardless
of any other requirement of this Agreement to the contrary, to the extent
required by such section and regulations, Southwest shall not indemnify
Indemnitee for that portion of the costs sustained by him with regard to an
administrative or civil enforcement action commenced by any federal banking
agency which results in a final order or settlement pursuant to which the
Indemnitee is assessed a civil money penalty, removed from office, prohibited
from participating in the affairs of an insured depository institution, or
required to cease and desist from or take an affirmative action described in 12
U.S.C. 1818(b). This Section 19(b) does not, however, prohibit Southwest from
purchasing insurance to cover other expenses (that is, excluding judgments and
penalties) in connection with any such action, or from advancement legal and
professional expenses pursuant to Section 7 of this agreement.

Page 7 of 9

--------------------------------------------------------------------------------





20. Notices.

        (a) All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given three business days after mailing at any general or branch
United States Post Office, by registered or certified mail, postage prepaid,
addressed as follows or to such other address provided in writing by the party,
except that a change in address will not be deemed given until it is actually
received. Notices also may be given by facsimile transmission, hand delivery, or
next business day delivery by a nationally recognized delivery service such as
FedEx or UPS and, in that event, will be deemed to be given as of the date they
are actually received.

                If to Southwest:         Southwest Bancorp, Inc.         608 S.
Main Street         Stillwater, Oklahoma 74076         Attention: President and
Chief Executive Officer         Copy to: Corporate Secretary                 If
to Indemnitee:         James M. Johnson         672 Trailwood Lane        
Marietta, Georgia 30064

    (b) Southwest will provide copies of any and all notices received by it
hereunder to the Board promptly following receipt.

    21. Injunctive Relief. It is understood and agreed that money damages would
not be a sufficient remedy for any breach of this Agreement by Southwest, and
that Indemnitee shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach. Such remedies shall not
be deemed to be the exclusive remedies for a breach by Southwest of this
agreement but shall be in addition to all other remedies available at law or
equity to Indemnitee.

    22. Governing Law, Oklahoma Courts. Except to the extent preempted by
Federal law, the laws of the State of Oklahoma (without regard to its conflict
of laws principles) shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise. Southwest and
any of its successors or assigns each agrees that any suit or other action to
enforce or otherwise with respect to this Agreement will be instituted and
maintained in the courts of the State of Oklahoma or federal courts located in
the State of Oklahoma, and not to seek removal or transfer of any such suit or
action to a court located outside of Oklahoma by objection based upon
inconvenience of the forum or otherwise.

Page 8 of 9

--------------------------------------------------------------------------------





23. WAIVER OF JURY TRIAL. THE PARTIES HERETO FULLY, VOLUNTARILY, KNOWINGLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS TO A TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN ANY
DISPUTE, ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (WHETHER BASED
UPON STATUE, REGULATION, RULING, CONTRACT, TORT, OR OTHERWISE) UNDER THIS
AGREEMENT. ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

    24. Headings. Headings contained herein are for convenience of reference
only.

    25. Counterparts. This agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

  SOUTHWEST BANCORP, INC.   By: /s/ Rick Green   Title: President and Chief
Executive Officer       JAMES M. JOHNSON, INDEMNITEE   /s/ James M. Johnson  
Title: Director

 

 

Page 9 of 9

--------------------------------------------------------------------------------